DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 10, 2022 has been entered.
Examiner’s Notes
This communication is to correct that the information disclosure statement (IDS) submitted on 05/06/2020 has been considered by the Examiner. The Examiner’s Amendment and Reasons for Allowance are the same as those presented in the Notice of Allowance mailed 07/15/2022 and have been reproduced below for convenience. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/06/2020 has been considered by the Examiner. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Election/Restrictions
This application is in condition for allowance except for the presence of claims 5-9 directed to inventions non-elected without traverse.  Accordingly, claims 5-9 been cancelled.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Masako Yoshida on 07/01/2022.

The application has been amended as follows: 

Amendments to the specification: 

In paragraph [0010] on Pg. 6, lines 8-9 of the specification, delete --an extension plate disposed in at least one of the plurality of ejection ports-- and insert therefore --an extension plate is disposed downstream of at least one of the plurality of ejection ports provided in the upstream portion of the frying oil tank-- 
In paragraph [0052] on Pg. 21 line 25 of the specification after “may be further provided”, delete - -in - - and insert therefore - -downstream of- -  

Amendments to the claims:
In claim 1, in line 11 before “ejection port” - -an- - has been deleted and - -at least one- - has been inserted therefore;
In claim 1, in line 14 before “ejection port” - -an- - has been deleted and - -at least one- - has been inserted therefore;
In claim 10, in line 3 after “disposed” - -in- - has been deleted and - - downstream of the- - has been inserted therefore;
In claim 11, in line 4, --the ejection port-- has been deleted and - - the at least one ejection port provided on the bottom portion of the frying oil tank in the upstream portion thereof- -
Claims 5-9 are cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record Yamazaki JP H05328923 discloses a method of producing a fried noodle lump by dipping, in frying oil (17) held in a frying oil tank (16), a retainer (11) holding a group of noodle strings (12) having been gelatinized ([0031], [0041], [0042]), comprising a first conveying of the retainer holding the group of noodle strings so that the group of noodle strings in the retainer is partially dipped at a lower part of the group of noodle strings, in the frying mold held in the frying tank and passes through the frying oil horizontally relative to a surface of the frying oil (Fig.1, Fig. 4, [0016], [0032], [0037]). Yamazaki discloses that following the first conveying, the method comprises a second conveying of the retainer holding the group of noodle strings so that a whole part of the group of noodle strings is dipped in the frying oil held in the frying oil tank (Fig. 1, [0038]). Yamazaki discloses providing an ejection port (circulation port 21) in the bottom of portion of the frying oil tank in an upstream portion of the frying tank (Fig. 3). Yamazaki discloses that the frying oil tank is a single tank (Fig. 2).
However, Yamazaki fails to disclose that a flow rate of the frying oil supplied from an ejection port provided on a bottom portion of the frying oil tank in an upstream portion thereof in a conveying direction of the retainer is in a range from 45.3 to 85% of a flow rate of the frying oil supplied from an ejection port provided on a bottom portion of the frying oil tank in a downstream portion thereof in the conveying direction. 
Yamazaki also fails to teach that the frying oil that the group of noodle strings contacts while being present in the frying oil tank, consists of the frying oil in a state of being present in the tank, Yamazaki specifically requires the addition of oil to the group of noodle strings with an addition device 20/showering device 27 positioned on the top side of the frying tank to uniformly shower, disperse or oil 18 onto the top side of the groups of noodle strings (‘923, USPTO translation, [0035]) and therefore teaches away from “the frying oil that the group of noodle strings contacts while being present in the frying oil tank, consists of the frying oil in a state of being present in the tank”.
The closest prior art of record Sakurazawa JP 2004229906 discloses a frying tank for frying noodles in a retainer comprising supplying frying oil from an ejection port (18) in an upstream portion of the frying tank and an ejection port in a downstream portion of a frying tank, where the upstream and downstream portion are defined by the conveying direction of the retainer comprising noodles, and discloses the temperature of the downstream portion of the tank can be higher than the upstream portion (here even in the same oil tank, the temperature on the downstream side is higher than the upstream side between the upstream side and the downstream side of noodle mass transport so that the temperature rise during the frying process can be finely stepped) (‘906, Google Patents Translation, [0011]). Sakurazawa also discloses supplying a smaller amount of oil for lower temperature and higher amount of oil for a higher temperature (17A is set to lowest temperature and oil at a predetermined temperature is supplied with the smallest supply amount, 17C is set to the highest processing temperature and is provided with the largest supply amount of oil, the supply amount is set by adjusting the opening of the valve) (‘906, Google Patents Translation, [0010], [0011]) (the amount of oil supplied to the oil tanks 17A to 17C is adjusted to control the frying processing temperature in each oil tank…the temperature of the frying process in each oil tank may be controlled) ([0018]).  Sakurazawa discloses that the method uniformly fries the noodle lump (‘906, Google Patents Translation [0013], [0017], Abstract).
However, Sakurazawa fails to disclose or reasonably teach that a flow rate of the frying oil supplied from an ejection port provided on a bottom portion of the frying oil tank in an upstream portion thereof in a conveying direction of the retainer is in a range from 45.3 to 85% of a flow rate of the frying oil supplied from an ejection port provided on a bottom portion of the frying oil tank in a downstream portion thereof in the conveying direction. The prior art therefore is not seen to teach or suggest the claimed method as a whole. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY AXTELL whose telephone number is (571)270-0316. The examiner can normally be reached M-F 9:00- 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIK KASHNIKOW can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASHLEY AXTELL/Examiner, Art Unit 1792                                                                                                                                                                                                        



/VIREN A THAKUR/Primary Examiner, Art Unit 1792